DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the blade mounted within the jaws such that lateral movement causes the blade to move from beneath the inner surface of the jaw to within the space between the jaws (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

 Election/Restrictions
It is noted that the pending claims are substantially similar to the claims of sister case 15/942,141 which was subject to a restriction between species. Since a search has been conducted in that case for the elected species, the various species claimed in this application do not constitute a search burden and so a restriction is not made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nau, JR. et al. (US 2010/0249769), hereinafter Nau, further in view of Govari (US 2017/0156791).
Regarding claims 1, 9, 12, 13 and 15, Nau discloses an electrosurgical vessel sealer with an instrument shaft (12, fig. 1) including a coaxial transmission line (210, fig. 3A) connected to a distal end assembly (300) having a pair of movable jaws (310, 320) and a 
Regarding claim 4, the device of Nau-Govari does not disclose the use of a plurality of holes formed in the dielectric substrate. However, as noted above Govari does disclose the use of a through hole (78), and duplication of parts is an obvious modification (MPEP 2144.06(VI)(B)). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Nau-Govari with any number of contact points in the form of through holes between the conductive strip and the conductive layer, including at least two, as long as the end result is a predictable electrical connection between the strip and the layer.
Regarding claim 7, since energy is delivered to both jaws (fig. 3A) by respective energy delivery structures (connectors between the coaxial cable and the jaw surfaces, not numbered), whatever structure allows that to occur can be considered a “power splitter.” However, in the interest of compact prosecution, see the conclusion below for an example of a microwave forceps that uses a power splitter more specifically.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nau and Govari, further in view of Schechter (US 2008/0294222).
Regarding claim 3, the device of Nau-Govari does not disclose the active and ground strips are the claimed shapes. However, a change of shape is an obvious modification (MPEP 2144.04(IV)(B)) and Applicant has not disclosed that the claimed shape does anything unexpected. The fact that Nau discloses several different configurations for the strips (fig. 3B, 5B, 6B) also suggests the particular shape is a matter for a person of ordinary skill in the art to decide. Schechter discloses an electrosurgical device (Fig. 16) with tissue treatment elements having a finger strip surrounded at an equal distance by a U-shaped strip (104, [0046], note that Schechter uses 104 to designate different poles, e.g. fig. 1). That Schechter also discloses several other jaw configurations further supports the position that such things are well within the level of a person of ordinary skill in the art to choose for any reason. Therefore, at the time the application was filed it would have been obvious to provide the strips of Nau-Govari with any commonly known shape, including a finger surrounded by a U, such as taught by Schechter, which would produce the predictable result of treating tissue between the jaws in a desired manner.

 Claims 5 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nau and Govari, further in view of Chin (US 7,534,243).
Regarding claims 5 and 6, the device of Nau-Govari as discussed above does not show the energy delivery structure only on one jaw and a resilient deformable layer of electrically insulating material on the other. However, a different embodiment of Nau .

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nau and Govari, further in view of Baker (US 2003/0144652).
Regarding claim 8, the device of Nau-Govari does not disclose the inner surfaces of the jaws have a texture or ridged portions. However, such features are extremely common in forceps devices. Baker, for example, discloses a forceps device and teaches that the jaws may be provided with a “suitable grip texture” ([0087]). Therefore, at the time the application was filed it would have been obvious to provide the device of Nau-Govari with a suitable grip texture as taught by Baker to produce the predictable result of allowing the device to grip tissue.

 Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nau and Govari, further in view of Pendekanti (US 2005/0203499).
Regarding claims 10 and 11, it appears that both jaws of Nau are movable. However, it is well established in the forceps are that a pair of jaws may include movable .

 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nau and Govari, further in view of Unger (US 2008/0319442).
Regarding claim 14, the device of Nau-Govari does not disclose the blade moves laterally instead of longitudinally. However, there are many ways to cut tissue known in the art and Applicant has not disclosed that the direction of blade motion produces an unexpected result.  Unger discloses an electrosurgical forceps device with numerous embodiments of blades moving with respect to jaws (figs. 15A-B), including a lateral movement from under to above a jaw surface (15I). Therefore, at the time the application was filed, it would have been obvious to provide the device of Nau-Govari with any commonly known blade movement direction, including laterally from recessed to above the jaw surface as taught by Unger to produce the predictable result of cutting tissue.

 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nau and Govari, further in view of Treat (US 2003/0069571).
Regarding claim 16, neither Nau nor Govari disclose that the blade uses energy to cut. However, using energy to cut tissue is extremely common in the art and Applicant has not disclosed that using energy to cut tissue produces an unexpected result. Treat discloses an electrosurgical device and teaches that tissue can be cut via mechanical, ultrasonic or electronic means (including RF) or a combination of them ([0038], which suggests these various modalities are functionally equivalent (MPEP 2144.06). Therefore, before the application was filed it would have been obvious to one of ordinary skill in the art to modify the device of Nau-Govari with any commonly known cutting mechanism, including ultrasound or RF as taught by Treat, which would produce the predictable result of allowing the device to cut tissue in a desired manner. 
 
Claims 17-19, 22, 22, 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nau and Govari, further in view of Anderson (US 2012/0059371).
Regarding claims 17-19, 21, 22 and 24, Nau and Govari as discussed above with respect to claim 1 discloses all the elements except the RF dissector located outside the region between the jaws. It is noted that all coaxial cables are “arranged to convey,” (i.e. capable of conveying) any type of electrical energy including microwave and RF energy. The use of bipolar cutting elements external to a forceps jaw is fairly common in the art. Anderson, for example, discloses an electrosurgical device and teaches that RF bipolar cutting electrodes can be positioned at any number of locations on the exterior surface of a jaw (figs. 6, 7 and 9), including at the distal end of the jaw (fig. 8, [0051]). A bipolar pair of electrodes includes a return electrode by definition. Therefore, at the time the application was filed it would have been obvious to provide the device of Nau-Govari with an external RF bipolar cutter, as taught by Anderson, to produce the predictable 
Regarding claims 26 and 27, Nau teaches the device could be used as part of a laparoscopic procedure ([0002]).

 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Anderson, further in view of Garrison (US 2013/0103030).
Regarding claim 20, the device of Nau-Govari-Anderson does not show a dissector with a protruding edge as active electrode. However, it is well-established that it is the active electrode in a bipolar pair that is the cutting portion of a bipolar cutter (as discussed by Anderson), and that mechanical and electrical cutting are functionally equivalent (MPEP 2144.06). Garrison, for example, discloses an electrosurgical forceps and teaches that the cutter can be electrical, mechanical, or both together, and that a user may be able to switch between the types of cutting performed ([0053]). Therefore, . 

 Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Anderson, further in view of Dumbauld (US 2005/0113827)
Regarding claim 23, the device of Nau-Govari-Anderson does not disclose that the dissector is extendable relative to the jaws. Dumbauld discloses an electrosurgical forceps that includes a dissector extendable relative to the jaws (154, figs. 2-3). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the dissector of Nau-Govari-Anderson on an extendable element as taught by Dumbauld to allow a user to treat tissue distant from the jaws.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nau, Govari and Anderson, further in view of Hancock (US 2013/0274733).
Regarding claim 25, the device of Nau-Govari-Anderson does not disclose that inductive and capacitive filters are used to separate out microwave frequencies and RF frequencies for use in their different locations on the end effector. However, it is self-evident that if RF and microwave energy are delivered together but used separately then they must be separated in some manner. Hancock discloses a microwave/RF forceps device which uses a coaxial cable to deliver both to an end effector ([0061], [0074]). .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3-6, 8, 10-12, 14, 17-20, 22, 24, 26 and 27 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 15/942,141 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The pending claims have the following relationship to the claims of the sister case in the following format: (claim of pending case) is (claim or claims of sister case, or other explanation.
1 is 1 and 2
2 is canceled
3 is 3
4 is 4
5 is 5 (first part)
6 is 5 (second part)
7 is no correspondence
8 is 6
9 is no correspondence
10 is 7
11 is 8
12 is 9
13 is no correspondence
14 is 10
15 is no correspondence
16 is no correspondence
17 is 11
18 is 12
19 is 13
20 is 14
21 is no correspondence
22 is 15
23 is 16 (withdrawn)
24 is 17
25 is 18 (withdrawn)
26 is 19
27 is 20

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding a microwave forceps that employs a power splitter to delivery power to jaws, see figure 3B (element 220) and paragraph [0080] of Hancock (US 2013/0274733). Hancock also teaches that microwave energy and RF energy can be applied simultaneously or sequentially to delivery elements on a forceps jaws ([0016])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794